Citation Nr: 0827515	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-36 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for chronic bronchitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for chronic 
gastroenteritis.

5.  Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran had active service from August 1973 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.

The veteran filed a new claim in April 2008, seeking service 
connection for irritable bowel syndrome (also described as 
chronic stomach problems) and chronic upper respiratory 
infection.  The Board directs the RO's attention to these new 
claims for development.  As these two claims have not yet 
been adjudicated by the RO, they are not before the Board at 
this time.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for chronic bronchitis in August 2004.  Following proper 
notification that month, an appeal of the denial of service 
connection was not received within one year.  

2.  Since the August 2004 denial of this claim, the veteran 
has not submitted evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim of service 
connection for chronic bronchitis.

3.  The RO denied the veteran's claim for service connection 
for tinnitus in August 2004.  Following proper notification 
that month, an appeal of the denial of service connection was 
not received within one year.  

4.  Since the August 2004 denial of this claim, the veteran 
has submitted new and material evidence toward the claim for 
service connection for tinnitus.   

5.  The veteran's current tinnitus is more likely than not 
related to service.

6.  The veteran's mild hearing loss in the left ear is more 
likely than not related to service.

7.  The evidence, overall, does not indicate that the veteran 
has hearing loss in the right ear for VA purposes. 

8.  Chronic gastroenteritis or chronic sinusitis was not 
incurred in, or caused by, service.


CONCLUSIONS OF LAW

1.  No new and material evidence has been received to allow 
for reopening the claim of service connection for chronic 
bronchitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 3.303 (2007).

2.  New and material evidence has been received to allow for 
reopening the claim of service connection for tinnitus; 
therefore the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 3.303 (2007).

3.  Based on all the evidence, service connection for 
tinnitus is established.  38 U.S.C.A. 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

4.  Based on all the evidence, service connection for hearing 
loss in the left ear is established.  38 U.S.C.A. 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

5.  Service connection for hearing loss in the right ear, 
chronic gastroenteritis, and chronic sinusitis is not 
established.  38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  New and material evidence

The RO denied service connection for chronic bronchitis and 
service connection for tinnitus in an August 2004 rating 
decision.  An RO letter dated that month gave the veteran 
notice of this denial and her appellate rights, but the 
veteran did not initiate an appeal.  Therefore, that RO 
rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103.

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The veteran filed her petition to reopen in November 2005.  
For claims filed on or after August 29, 2001, "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

2.  Chronic bronchitis

The veteran is documented to have had several bouts of 
bronchitis since approximately December 1986.  The RO denied 
service connection for chronic bronchitis because there was 
no medical evidence showing that the veteran's post-service 
treatment for bronchitis was related to her military service 
from August 1973 to April 1975.  

Evidence of record since the RO's August 2004 decision 
includes VA and private medical treatment records.  The 
medical records do indicate treatment for bronchitis since 
the August 2004 denial, in November and December 2005.  
However, these records do not contain any evidence relating 
the veteran's treatment and diagnosis of bronchitis to her 
military service many years ago.  Therefore, these records 
are not "material" to the issue at hand.

In this case, the Board finds that no new and material 
evidence of service connection for chronic bronchitis within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the August 2004 rating decision.  Specifically, the veteran 
has not submitted any evidence indicating that bronchitis was 
incurred in or aggravated by service that would support 
reopening this claim.  Recent treatment of a condition does 
not provide a basis to assume that this disorder has any 
connection with service in light of the fact that the 
existence of the current problem is not in dispute.  The 
critical question is whether the disorder that clearly exists 
has any connection with service.  Therefore, there has been 
no new and material evidence submitted in connection with 
this request to reopen.

3.  Tinnitus

The RO denied service connection for tinnitus in August 2004 
because there was no objective medical evidence showing that 
the veteran suffered from tinnitus.

Evidence of record since the RO's August 2004 decision 
includes VA and private treatment records, which include 
complaints in October 2004 of tinnitus for the prior two 
years.  A confirmed diagnosis of tinnitus was received in 
April 2006.  These records are new and material evidence 
relating to an unestablished fact necessary to substantiate 
the claim, namely the existence of the disability itself.  
The claim is therefore reopened.

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 
1 Vet. App. 178, 179-80 (1991).

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the veteran.  This 
issue was addressed by the Court in Sutton v. Brown, 9 Vet. 
App. 553 (1996).  In Sutton, the Court stated, in pertinent 
part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

In this case, the veteran has been provided with pertinent 
laws and regulations regarding service connection, the issue 
before the Board at this time.  He has been given the 
opportunity to review the evidence of record and submit 
arguments in support of his claim.  The veteran's arguments 
have focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  Thus, 
the Board finds that the veteran would not be prejudiced by 
the adjudication of his claim at this time.  Accordingly, 
there is no basis for an additional delay in the adjudication 
of this case and the Board will proceed with the adjudication 
of the claim on a de novo basis.

The veteran has stated that she worked on and around loud jet 
aircraft.  The veteran is documented to have tinnitus, first 
complained of in October 2004 as having existed for two 
years.  The veteran was given a confirmed diagnosis of 
tinnitus in April 2006.  

A medical statement was submitted by otolaryngologist Dr. 
"L."in April 2007, stating, in pertinent part, "[the 
veteran] was in the military and exposed to loud noises. ... 
She has resulting tinnitus, and it is more likely than not 
that this was related to her constant loud noise exposure in 
the military."  The Board finds that this opinion is 
entitled to some probative weight.

Because there is an approximate balance of positive and 
negative medical evidence, the benefit-of-the-doubt standard 
applies. 38 U.S.C.A. § 5107(b).  Reasonable doubt as to the 
origin of the veteran's tinnitus will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  Accordingly, the appeal 
is granted.

4.  Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The veteran claims that bilateral hearing loss, chronic 
gastroenteritis, and chronic sinusitis were incurred during 
or caused by his service.

5.  Bilateral hearing loss

For purposes of applying the laws administered by VA, 
"impaired hearing" will be considered to be a disability 
when the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The veteran stated in support of this claim that her hearing 
was damaged due to her time in service, during which she 
worked on and around jet aircraft.

The evidence, including service personnel records (SPRs), 
supports the veteran's statements of time spent working on or 
around jet aircraft with regular noise exposure.  In this 
case, the Board concedes that the veteran was exposed to loud 
noise during her service.  

The service medical records (SMRs) indicate no complaints of, 
or treatment for, hearing loss.  The separation examination 
indicates hearing at a normal level, providing limited 
evidence against this claim.

A VA audiological evaluation was performed in January 2006.  
The results were as follows:

HERTZ
1000
2000
3000
4000
Right 
15
10
15
20
Left
20
15
25
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

The evaluation revealed mild hearing loss at 4000 Hertz and 
higher in the left ear, as measured by the VA standards 
stated above and explained in 38 C.F.R. § 3.385.  The right 
ear was within normal limits per VA standards.  

The veteran reported that she believed the hearing loss could 
be traced back to noise exposure in the military.  Dr. L., a 
private otolaryngologist, opined by statement in April 2007 
that the veteran has "the finding of a mild high frequency 
sensorineural hearing loss bilaterally", which he related to 
exposure to loud noises in the military.  However, the 
results of the January 2006 audiological evaluation show mild 
hearing loss per the VA standards only in the left ear, and 
not bilaterally.

The Board finds that Dr. L's statement and opinion are 
entitled to some probative weight.  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss, as the right ear is within normal limits according to 
the VA standards for hearing loss and nothing from Dr. L. 
wound indicate otherwise.  Simply stated, a decrease in 
hearing in the right ear (for example, a situation where a 
veteran's "excellent hearing" has now become "normal" 
hearing) does not mean that the veteran has "hearing loss" 
in the right ear, for VA purposes.  The appeal for service 
connection is granted for the left ear only.  

6.  Chronic gastroenteritis and chronic sinusitis

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The RO obtained VA outpatient 
treatment records through August 2006, private records from 
Dr. S. from October 2004 to December 2005, and private 
records from Dr. G. and East Texas Clinic Associates from 
December 1986 to January 1998.  These records do not indicate 
treatment for, or diagnoses of, either gastroenteritis or 
sinusitis.  Based on the above, the evidence does not show 
either current disability.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The service 
medical records (SMRs) are silent for any diagnosis of or 
treatment for sinusitis.  The service records therefore 
provide evidence against this claim.

The SMRs do indicate treatment for gastroenteritis on two 
occasions: in August 1974 and in February 1975.  The medical 
record for February 1975 notes that the gastroenteritis was 
secondary to possible food poisoning.  The abdomen and 
viscera were indicated to be normal at separation.  The 
service records therefore provide evidence against this claim 
as well.

The third requirement for service connection is evidence of a 
medical nexus between the claimed in-service injury and any 
current disability.  As there is no medical evidence of 
either current gastroenteritis or sinusitis, the medical 
nexus requirement cannot be fulfilled.  The Board finds that 
the service and post-service medical record clearly indicate 
no complaints, treatment, or diagnosis of sinusitis or 
gastroenteritis, providing evidence against these claims.  
See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  

In this regard, in evaluating these two claims before the VA, 
the Board must note a noticeable absence of objective medical 
evidence that the veteran currently has the two disorders she 
has claimed.  Such facts cannot be ignored by the Board in 
assessing the veteran's overall creditability.

The veteran submitted a medical statement from Dr. "B." in 
April 2008 which states, "[the veteran] has a constellation 
of gastrointestinal complaints that date back to her being 
about 18 years old.  She has had extensive negative GI workup 
primarily at the VA Shreveport center.  This includes most 
recently abdominal sono, abd CT, HIDA scan, EGD and 
colonoscopy.  She has GERD with component of gastroparesis.  
She also has multiple functional abdominal complaints 
indicative of irritable bowel syndrome.  These symptoms are 
chronic and characterized by periods of exacerbations.  She 
presently is on daily PPI acid suppressive therapy and PRN 
antispasmodics with bentyl."

Dr. B. outlines a long history of gastrointestinal complaints 
by the veteran that simply is not supported by the record.  
The stated history of problems dating to when the veteran was 
18 years old comes solely from the patient's reported history 
to the physician.  Mere transcription of medical history does 
not transform information into competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Additionally, Dr. 
B. makes no reference to the veteran's service.

In summary, the medical evidence of record does not support 
the contention that the veteran has chronic gastroenteritis 
or chronic sinusitis that could be connected to service and, 
in fact, provides evidence against such findings.  Based on 
the above, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for chronic gastroenteritis and service 
connection for chronic sinusitis.  

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the VCAA duty to notify has not been satisfied with 
respect to the notice elements for reopening a claim by way 
of submitting new and material evidence.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because one 
of the claims requested to be reopened (service connection 
for tinnitus) was granted and the second claim (service 
connection for chronic bronchitis) was not supported by any 
medical evidence of a nexus to service even with new medical 
records showing further treatment after the August 2004 
denial of the claim.  New evidence was submitted regardless 
of the lack of proper notice, but it was still not material 
to the claim.  Therefore, the essential fairness of the 
adjudication was not affected.  Further, it appears clear 
from the veteran's statements that she knows what evidence 
must be submitted to reopen her claims. 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no examination was needed because the low 
threshold set by McLendon was not met.  The claim for chronic 
bronchitis was not reopened, therefore no medical examination 
was needed.  There was no medical evidence of any connection 
to service for right ear hearing loss, sinusitis, and 
gastroenteritis and the medical record, as a whole, provides 
evidence against these claims.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted private treatment 
records from Dr. G, Dr. S, Dr. L, and Dr. B.  Significantly, 
neither the appellant nor his or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

No new and material evidence was submitted to reopen the 
claim of service connection for chronic bronchitis.

New and material evidence was submitted toward the claim of 
service connection for tinnitus, and the claim is reopened.

Service connection for tinnitus is granted.

Service connection for hearing loss of the left ear is 
granted.

Service connection for hearing loss of the right ear, chronic 
gastroenteritis, and chronic sinusitis is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


